DETAILED ACTION
This office action is in response to claims filed on 04/12/2021. Claims 13-28 are pending. Claims 1-12 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/02530, filed on 09/12/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was filed om the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 19, 23-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt et al. US 5027049 A (hereinafter “Pratt”).
Regarding Claim 13, Pratt teaches a method for monitoring an operation of an electric motor (Fig. 2, 16) including an electromagnetically operable brake (fig. 2, 18) adapted to generate brake torque and convey the brake torque to a rotor of the electric motor, comprising: 
acquiring a motor current (Fig. 2, 112); and 
in an initial step, when the electric motor is switched on, a characteristic of acquired values of the motor current induced during a pre-magnetization is monitored for an exceeding of a permissible measure of deviation from a setpoint characteristic, and the brake of the electric motor is correspondingly activated (col. 6, lines 28-37, In order to ensure that such load control will be maintained, before operation or rotation of the motor 6 to raise or lower the load 20 begins, power must be supplied from the inverter 26 to the motor 16 at a minimum low frequency and at a current level such that a predetermined motor torque is produced that will hold the load 20 stationary or prevent the motor and load from moving in a direction opposite to that intended until after the brake 18 is released).
Regarding Claim 14, Pratt teaches the  method according to claim 13, wherein the electric motor is arranged as an asynchronous motor (Col. 3,  lines 49-52The motor 16 is preferably a three phase squirrel-cage induction type which may, for example, have a rated synchronous speed of 1200 rpm at 60 hertz).
Regarding Claim 15, Pratt teaches the method according to claim 13, wherein the characteristic of the acquired values of the motor current induced during the pre-magnetization is monitored when a motor voltage is applied (Col. 7, lines 62-67, With reference to FIGS. 1 and 2, a current sensor 112 is coupled to each one of the lines 22 by coils 114 to sense the current level and produce a low voltage d.c. output signal to the microcomputer 28 representative of the actual current level on line 116. The microcomputer 28 also receives a signal on bus 32 from the inverter 26 representative of the frequency F.sub.out of the power supply on lines 22 and determines from the frequency signal whether the frequency is a constant value or is changing such that the motor is in an accelerating or decelerating mode).
Regarding Claim 16, Pratt teaches the method according to claim 13, wherein the brake remains applied when activated (col. 6, lines 28-37, In order to ensure that such load control will be maintained, before operation or rotation of the motor 6 to raise or lower the load 20 begins, power must be supplied from the inverter 26 to the motor 16 at a minimum low frequency and at a current level such that a predetermined motor torque is produced that will hold the load 20 stationary or prevent the motor and load from moving in a direction opposite to that intended until after the brake 18 is released).
Regarding Claim 19, Pratt teaches the method according to claim 13, wherein a stator of the electric motor is adapted to be supplied with a three-phase voltage by an inverter, and the rotor includes a squirrel cage (Col. 3,  lines 49-52The motor 16 is preferably a three phase squirrel-cage induction type which may, for example, have a rated synchronous speed of 1200 rpm at 60 hertz).
Regarding Claim 23, Pratt teaches the method according to claim 13, wherein an error is indicated and/or relayed when the permissible measure is exceeded (Col. 9, lines 41-46, If I.sub.out does equal or exceed the reference current level with which it is compared, indicating that a mechanical overload condition of the hoist system exists, it is desirable that the operation of the hoist not be affected by the overload condition if the overload is of a temporary nature).
Regarding Claim 24, Pratt teaches the method according to claim 13, wherein a non-vanishing torque is generated by the electric motor during an active operation, and the torque generated by the motor is controlled to a setpoint value (col. 6, lines 28-37, In order to ensure that such load control will be maintained, before operation or rotation of the motor 6 to raise or lower the load 20 begins, power must be supplied from the inverter 26 to the motor 16 at a minimum low frequency and at a current level such that a predetermined motor torque is produced that will hold the load 20 stationary or prevent the motor and load from moving in a direction opposite to that intended until after the brake 18 is released).
Regarding Claim 26, Pratt teaches a lifting mechanism (Fig. 2, 6) adapted to perform the method as recited in claim 13, comprising: 
a load (Fig. 2, 20) that is movable and/or liftable by an electric motor (Fig. 2, 16) fed by an inverter (Fig. 1, 26), the electric motor adapted to drive a cable drum (Fig. 2, 10) on which a cable (Fig. 2, 12) with a fastened load is at least partly wound, the electric motor being arranged as an asynchronous motor (Col. 3,  lines 49-52The motor 16 is preferably a three phase squirrel-cage induction type which may, for example, have a rated synchronous speed of 1200 rpm at 60 hertz), the lifting mechanism including a current acquisition device (Fig. 2, 112) adapted to acquire a motor current, the electric motor including a brake (fig. 2, 18) adapted to generate brake torque and to convey the brake torque to a rotor of the electric motor; 
wherein the lifting mechanism and/or the inverter includes a monitor device (Fig. 2, 118) adapted to monitor he acquired current for an exceeding of a permissible measure of deviation from a setpoint value and/or a setpoint value characteristic, the monitor device being connected to a display device adapted to display of an error in terms of signaling technology (Col. 9, line 59- Col. 10 line 4, If the level of the I.sub.out current continues to be equal to or greater than the reference current levels, the time count will continue to increment during each step through the mechanical overload operating sequence loop and, when the time count exceeds the time delay period, as depicted at block 158, the sequence moves to function blocks 160 and 162. Block 160 depicts a disabling of the hoist in a raising direction and block 162 depicts an overload indication. As may be appreciated, other functions or output signals may be provided as a result of the overload indication of decision block 158. As illustrated in FIGS. 2 and 3B, the overload indication results in a signal on line 34k to an overload display).
Regarding Claim 27, Pratt teaches the lifting mechanism according to claim 26, wherein the brake is arranged as an electromagnetically operable brake and/or a holding brake (fig. 2, 18).
Regarding Claim 28, Pratt teaches the lifting mechanism according to claim 26, wherein a gear unit is interconnected between the cable drum and the electric motor (Col. 3 lines 54-58, The motor 16 drives the drum 10 through gear means (not shown) in a rotational direction to either wind the cable 12 onto the drum 10 and raise the load 20 or pay the cable 12 out from the drum 10 and lower the load 20).
Allowable Subject Matter
Claims 17-18, 20-22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846